MEMORANDUM OPINION.
Teammell:
This cause came on to be heard on March 20, 1929, upon the motion of the respondent for a reconsideration and modification of the decision of the Board heretofore promulgated on January 17, 1929, and was argued by counsel. It appears that the decision of the Board as heretofore promulgated is contrary to the decision of the United States Supreme Court in the case of Reinecke v. Northern Trust Co., 278 U. S. 339. In our decision, we held that the four trusts, having been created prior to the passage of the Revenue Act of 1921, should not be included in the gross estate. In accordance with the decision of the Supreme Court in Reinecke v. Northern Trust Co., supra, it is our opinion that our decision in that respect was erroneous. With respect to the trust created on April 1, 1916, it appears, however, that the grantor reserved the right of revocation, and it is therefore our opinion that this trust did not take effect until at or after the death of the grantor, and therefore should be included in his gross estate. With respect to the other trusts, we held in our decision heretofore promulgated that they were not made in contemplation of death, and it is our opinion, in accordance with the reasoning in the Reineclce case, that they did not take effect at or after death, and that they were valid trusts and formed no part of the decedent’s gross estate.
The decision of the Board promulgated January 17, 1929, is therefore modified in the above respects.

Judgment will he entered under Rule 50.